COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-151-CV
  
  
TRISH RUDDER                                                                     APPELLANT
  
V.
  
WASHINGTON MUTUAL BANK                                                  APPELLEE
  
  
------------
 
FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Trish Rudder attempts to appeal from a trial court order dissolving a temporary 
restraining order and denying temporary injunctive relief.  Appellee 
Washington Mutual Bank filed a motion to dismiss for want of jurisdiction, 
asserting that appellant’s notice of appeal was not timely filed.
        On 
May 21, 2004, this court informed appellant that it was concerned it may not 
have jurisdiction over this appeal because the notice of appeal was untimely 
filed and that the appeal would be dismissed for want of jurisdiction unless 
appellant or any party desiring to continue the appeal filed with the court a 
response showing a reasonable explanation for the late filing of the notice of 
appeal.  No response has been filed.
        A 
party may appeal from an interlocutory order that refuses a temporary 
injunction.  Tex. Civ. Prac. & 
Rem. Code Ann. § 51.014(4) (Vernon Supp. 2004).  The trial 
court’s order was signed April 16, 2004. No post-judgment motion was filed to 
extend the appellate deadline, so appellant’s notice of appeal was due May 6, 
2004, but was not filed until May 17, 2004.  Tex. R. App. P. 26.1(b).
        The 
times for filing a notice of appeal are jurisdictional in this court, and absent 
a timely filed notice of appeal or an extension request, we must dismiss the 
appeal.  See id. 2, 25.1(b), 26.3; Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997) (holding once extension period has passed, a party 
can no longer invoke an appellate court’s jurisdiction).  Accordingly, we 
grant appellee’s motion and dismiss this appeal for want of jurisdiction.
  
 
                                                          PER 
CURIAM
   
 
PANEL D:   GARDNER, 
WALKER, and MCCOY, JJ.
 
DELIVERED: July 8, 2004


NOTES
1.  See Tex. R. App. P. 47.4.